Citation Nr: 1135924	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  02-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a compression fracture of T9-T10 (claimed as back, neck, and left hip pain).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to November 2000.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefit sought on appeal. 

 The issue on appeal was previously denied by the Board in an August 2007 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2008 Order, the Court vacated the August 2007 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  In April 2009 and December 2010 the Board remanded the matter to ensure that the development directed by the JMR was completed.

As noted by the Board in the last remand, the issues of entitlement to a total rating due to individual unemployability and entitlement to service connection for a psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. There is clear and unmistakable evidence that the Veteran entered active duty with a pre-existing back disorder.

2. There is clear and unmistakable medical evidence that active duty did not aggravate the Veteran's pre-existing back disorder or cause it to undergo a measurable increase in severity.
CONCLUSION OF LAW

The criteria for service connection for a compression fracture of T9-T10 have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran contends that service connection is warranted for his present back disorder because it was aggravated by active duty.  He states that during basic training he underwent many intense exercise drills, including a drill called "the flutter kick."  He contends that while performing this drill, he heard a pop in his back and has experienced extreme pain in the back and neck ever since.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered, or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. § 1111.  The term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed preservice should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government. Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service and the claimant is not required to show that the disease or injury increased in severity during service. See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 (2004). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the record shows that the Veteran entered service with a pre-existing back disorder.  While the Veteran's entrance examination report does not document such a disorder, the presence of a pre-existing disorder has been established by other evidence. The record contains private medical reports showing that the Veteran was seen in July 1997 for treatment following a motor vehicle accident.  The Veteran had complaints of back and neck pain as well as multiple contusions and abrasions to the Veteran's neck and back.  An in-service x-ray report from October 2000 showed a mild wedge compression deformity of the thoracic spine at T9 and T10 and a mild "S"-shaped curve, with no acute fracture or dislocation.  Another service treatment record of October 2000 documented complaints of mid and low back pain with radiation down the legs, resulting in an inability to road march, lift, run, and engage in physical training.  No injury or accident was reported coincident to these complaints.  It was noted as history that the Veteran had been involved in a motor vehicle accident one and a half years earlier, a fact not disclosed at the Military Entrance Processing Station.  Subsequently, late in October 2000, an Entrance Physical Standards Board concluded that the appellant did not meet medical fitness standards for enlistment and that his disorder existed prior to service and was not aggravated in service. As he did not meet retention standard, the board recommended he be separated from service.  

Based on these records, the Board finds the Veteran entered service with a pre-existing back disorder.  As described above, in deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Here, the Board cannot find that the evidence of record demonstrates a measurable worsening the Veteran's pre-existing back disorder due to service.  While not dispositive, it is pertinent that the appellant served on active duty for a short period of time (one month and 21 days) and there is limited evidence available with which to ascertain whether a measurable worsening occurred.  The appellant began active military service on September 19, 2000, was found to have the compression fracture and radiculopathy in October 2000, and was discharged in November 2000.

VA has sought two medical opinions to address the issue of aggravation.  In a March 2011 VA examination report, the examiner concluded, "The Veteran's pre-existing back disorder DID NOT INCREASE in severity during his service time." (emphasis in original).  In explanation, the examiner stated, "Veteran was routinely treated for back pain since MVA in 1998; symptomatically during service."  The examiner noted that post-service evidence, including x-rays of June 2004 and March 2011, do not show a worsening of the condition.  Similarly, a January 2007 VA examiner concluded, "pre-existing back condition was not aggravated by military service," also noting that the Veteran received only symptomatic treatment for his back pain during service.  Finally, a June 2004 VA examiner found the appellant's current back disorder is "not as least as likely as not related to his injury or disease while in service."  

Additionally, since service, there are a number of records pertaining to the appellant's back condition, but none demonstrate a measurable worsening the condition because of service.  For example, in September 2001 the appellant received a diagnosis of low back pain.  In April 2002 he again sought treatment for back pain and reported the pain was getting worse.  In February 2004 a private medical record found the that the appellant had full range of motion of the neck, but was experiencing pain and was prescribed medication for the pain.  In April 2004 the appellant again had a full range of motion of the neck.  In June 2004 no deformity of the back was noted and the appellant had a full range of motion of the back with minimal tenderness in the lumbar area on some movements.  Also in June 2004 the appellant underwent a VA examination, including x-rays, and the examiner found "[n]o evidence of fracture thoracic spine."  In January 2005 he had tenderness with palpation over the spinal column and paraspinal muscles from the cervical spine area through the lumbar area. The appellant denied any radiculopathy.  In sum, these records do not contain objective findings of a measurable worsening of the condition as the result of service.

As the evidence does not contain any objective findings of a worsening of the condition as the result of service, aggravation may not be conceded in this case.  The above information constitutes clear and unmistakable evidence that the Veteran's back disorder was not aggravated by service.  The only nexus opinions associated with the claims file on this point are the negative opinions of the March 2011 and January 2007 examiners.

The Board notes that the Veteran has contended on his own behalf that his current condition was aggravated by his military service. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his compression fracture of T9-T10.  The Board also observes that the medical records and lay evidence show that the Veteran has received continued treatment for back problems since he was discharged from active duty.  However, based on the finding that the Veteran's back disorder preexisted service and was not aggravated during service, an award of service connection on the basis of continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b) is not appropriate.

For all of the above reasons, service connection must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in July 2002, May 2004, December 2004, June 2005 and June 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The June 2009 letter additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has been afforded the opportunity for a personal hearing, and has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  In this regard, the Board finds  that exhaustive attempts to obtain any outstanding records from Martin Army Community Hospital have been made, and that any further attempts to obtain additional records would be futile.  The Board has secured records from this facility dated from October 2, 2000, October 3, 2000, October 10, 2000, and October 11, 2000.  Numerous attempts to obtain any other records have been made in the past, and since the Board's last remand, the facility was contacted directly in both December 2010 and January 2011 to no avail.  Additionally, since the last remand a negative reply was received from the National Personnel Records Center in December 2010.  The Board finds that there has been substantial compliance with the instructions set forth in the Board's April 2009 and December 2010 remands.   See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Service connection for a compression fracture of T9-T10 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


